DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022 has been entered.

Status of Claims
2.	Claims 1-7 are pending in this application.  
	Claims 1-3 and 6-7 are amended.


Response to Arguments
3.	Applicant’s arguments, see Remarks, filed 01/14/2022, with respect to the rejection(s) of claim(s) 1-7 under Miyahara (US PG. Pub. 2017/0264789 A1) in view of Fukuoka (US PAT. No. 10,048,538 B1); and further in view of Joseph (US PG. Pub. 2012/0057006 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of Miyahara (US PG. Pub. 2017/0264789 A1) in view of Zhou (US PG. Pub. 2018/0319187 A1).

Applicant’s specifically argues on pages 5-7 8 of the remarks that “Miyahara, Joseph, and Fukuoka does not teach the amended portion of claim 1 which includes (1) “... generate a first preview image which indicates a first image, wherein the first image being an image of the print data to be printed on a back of the transparent recording medium and to be viewed from a front of the transparent recording medium” and (2) “generate a second preview image which indicate a second image, wherein the second image being an image of the print data to be printed on the back of the transparent recording medium and to be viewed from the back of the transparent recording medium…Therefore, it wouldn’t be obvious that claim 1 after it is re-written is rendered obvious by the combination of Miyahara, Joseph, and Fukuoka as a person ordinary skilled in the art is unlikely to apply references not related to printing..” The Examiner respectfully agrees. 

However, newly added prior art reference of Zhou (US PG. Pub. 2018/0319187 A1) specifically teaches the deficiencies of claim 1 as it is re-written with new amendments as described in the updated office action below.

Allowable Subject Matter
6.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Referring to Claim 3, 
The prior art searched and of record neither anticipates, makes obvious nor discloses or suggests in the claimed combinations the claimed subject matter of dependent claim 3.  In particular, the applied references do not disclose and would not have rendered obvious:
“wherein, in response to the print job received by the processor specifies the front printing, generates only a third preview image in a front view which is seen on a print surface of a recording medium, and displays only the third preview image in the front view.”

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1-2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara (US PG. Pub. 2017/0264789 A1) in view of Zhou (US PG. Pub. 2018/0319187 A1).

	Referring to Claim 1, Miyahara teaches an image processing apparatus (See Miyahara, Figs. 1-5, Image Processing Apparatus 100) comprising: 
(See Miyahara, Sect. [0061], if the first printing in the order of overlaying selected on the GUI screen 170a is performed on the back side of a transparent film, "transparent film" in the check field 301 is selected and "first" in the check field 303 is selected.).

Miyahara fails to explicitly teach
generate a first preview image which indicates a first image, wherein the first image being an image of the print data to be printed on a back of the transparent recording medium and to be viewed from a front of the transparent recording medium; 
generate a second preview image which indicates a second image, wherein the second image being an image of the print data to be printed on the back of the transparent recording medium and to be viewed from the back of the transparent recording medium; and
display the first preview image in the front view and the second preview image in the back view, wherein the first preview image and the second preview image are both displayed on a screen or alternately displayed on a screen.

However, Zhou teaches 
generate a first preview image which indicates a first image, wherein the first image being an image of the print data to be printed on a back of the transparent (See Zhou, Fig. 4, Method 60, Step 62, Sect. [0054],Provide a first part for generating a first film element comprising a first transparent film having a front side and a back side, wherein the front side is a high gloss smooth surface, wherein the back side supports a printed image-receiving layer for receiving a mirror-reflected reversed image printed on top of the image receiving layer); 
generate a second preview image which indicates a second image, wherein the second image being an image of the print data to be printed on the back of the transparent recording medium and to be viewed from the back of the transparent recording medium (See Zhou, Fig. 4, Method 60, Step 64, Sect. [0055],Provide a second part for comprising a second film element, comprising a second film having a front side and a back side, wherein the front side supports an adhesion layer and the back side supports a light diffusion layer, and a third element comprising a third film/paper assembly having a front side and back side, wherein the back side supports the printed image data); and
display the first preview image in the front view and the second preview image in the back view, wherein the first preview image and the second preview image are both displayed on a screen or alternately displayed on a screen (See Zhou, Sect. [0016]-[0017], The present disclosure is directed to providing a reverse printing display film which can be used as both front-view film media and back-lit film media having two parts being a single side coated transparent film and a double side coated film characterized as a translucent film for display and print processing.).

See Abstract of Zhou reference).   Therefore, it would have been obvious to combine Miyahara and Zhou to obtain the invention as specified in claim 1.
Referring to Claim 2, the combination of Miyahara in view of Zhou teaches the image processing apparatus according to Claim 1 (See Miyahara, Figs. 1-5, Image Processing Apparatus 100), 
wherein the processor also receives a print job that specifies a front printing (See Miyahara, Fig. 5, GUI screen 170a, Sect. [0051] lines 11-14, The GUI screen 170a is configured to specify the order of overlaying of the color materials in performing printing on the front surface of the printing substrate S.) and in response to the print job received by the processor specifies the back printing (See Miyahara, Sect. [0051] lines 11-14 and [0061], GUI screen 170a is used to specify the order of overlaying of color materials in performing printing on the back surface of the printing substrate S… if the first printing in the order of overlaying selected on the GUI screen 170a is performed on the back side of a transparent film, "transparent film" in the check field 301 is selected and "first" in the check field 303 is selected.) and displays the first preview image in the front view as an initial setting (See Miyahara, Sect. [0054], If a transparent film is selected as the printing substrate S, the multiple print order and base material setter 106 requests the operator to select which side of the transparent film to print, the front surface.).

	Referring to Claim 4, the combination of Miyahara in view of Zhou teaches the image processing apparatus according to Claim 1 (See Miyahara, Figs. 1-5, Image Processing Apparatus 100), 
(See Miyahara, Fig. 3, Sect. [0047], The preview image generator 110 performs the preview image generation processing for generating the preview image Pi simulating the print result of the document data Md and the spectral reflection characteristics of the base material and the color materials acquired by the spectral reflection characteristic acquirer 108.).

	Referring to Claim 5, the combination of Miyahara in view of Zhou teaches the image processing apparatus according to Claim 4 (See Miyahara, Figs. 1-5, Image Processing Apparatus 100), 
wherein the processor generates the first preview image in the front view by mirror-inverting the print data and drawing the print data reversely from printing order of the print data (See Miyahara, Horizontal Flip Processing (Mirroring) and Reverse Ordering, Sect. [0073]-[0075],  If the base material is a transparent film and the document data Md is printed on the back surface of the transparent film, the document data Md needs to be overlaid in a horizontally flipped state, or a correct preview image Pi cannot be obtained as seen from the surface side of the transparent film.  Therefore, image processing for reversing the order of horizontal arrangement of the pixels is performed on the document data Md for printing to be printed on a front surface).

Referring to Claim 6, arguments analogous to claim 1 are applicable herein.  The non-transitory computer readable medium is explicitly/inherently taught as evidenced by (See Miyahara, Fig. 7, CPU 120, MEM-P 12 to include ROM 130, RAM 132, MEM-C 17, HDD 134, NB 13 ASIC 16, SB 14, Sect. [0097]-[0098], The image processing apparatus 100 includes the CPU 120, a north bridge (NB) 13, a system memory (MEM-P) 12, a south bridge (SB) 14, a local memory (MEM-C) 17, an application specific integrated circuit (ASIC) 16, and the HDD 134.  The north bridge (NB) 13 and the ASIC 16 are connected by an accelerated graphic port (AGP) bus 15.  The MEM-P 12 includes the ROM 130 and the RAM 132. The CPU 120 performs overall control on the image processing apparatus 100.  The CPU 120 has a chipset including the NB 13, the MEM-P 12, and the SB14, and is connected with other devices via the chipset.) and various memories stored therein.

Referring to Claim 7, the structural elements of apparatus claim 1 perform all of the steps of method claim 7.  Thus, claim 7 is rejected for the same reasons discussed in the rejection of claim 1.
Cited Art
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ueda et al. (US PG. Pub. 2007/0076178 A1) discloses an image printing apparatus, an image printing method, a program for an image printing method and a program having a program for an image printing method recorded thereon wherein disagreement in size between a scale and a photograph in scrap booking can be eliminated simply and with certainty.  An image printing apparatus for printing an image to be used for scrap booking, comprising an image data acquisition section, a template retaining section, a template selection section, an image display section, an operation section and a printing section.  Also it is demanded to provide an image printing apparatus, an image printing method, a program for an image printing method and a program having a program for an image printing method recorded thereon wherein otherwise possible deterioration of the finish arising from a line for cutting can be prevented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677